                             Case 19-11736-CSS                            Doc 325              Filed 05/29/20                   Page 1 of 24



                                                             UNITED STATES BANKRUPTCY COURT
                                                              __________ DISTRICT OF ___________


      Cedar Haven Acquisition, LLC
In re ______________________                                                                       19-11736 (CSS)
                                                                                        Case No. ___________________________
                                                                                                            March 2020
                                                                                        Reporting Period:______________________


                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                      Document    Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                    Attached     Attached         Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                        Attached
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a
   Schedule of Professional Fees Paid                                                   MOR-1b                       Attached
   Copies of bank statements                                                                                         Attached
   Cash disbursements journals                                                                                       Attached
Statement of Operations                                                                 MOR-2
Balance Sheet                                                                           MOR-3                        Attached
Status of Postpetition Taxes                                                            MOR-4                        Included
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                        Included
  Listing of aged accounts payable                                                      MOR-4                        Attached
Accounts Receivable Reconciliation and Aging                                            MOR-5                        Included
Debtor Questionnaire                                                                    MOR-5                        Included



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                   May 28, 2020
                                                                                        ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


_______________________________________                                                 ______________________________
Signature of Authorized Individual*                                                     Date


_______________________________________                                                 ______________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                MOR
                                                                                                                                                              (04/07)
                                Case 19-11736-CSS                      Doc 325            Filed 05/29/20                Page 2 of 24



       Cedar Haven Acquisition, LLC
In re______________________________________________                                                                 19-11736 (CSS)
                                                                                                          Case No. _________________________________________
                     Debtor                                                                                                     March 2020
                                                                                                          Reporting Period: __________________________________
                                      SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS                                                           ATTACHED
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                      BANK ACCOUNTS                           CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                         OPER.     PAYROLL       TAX        OTHER          ACTUAL            PROJECTED              ACTUAL            PROJECTED

CASH BEGINNING OF MONTH



RECEIPTS

CASH SALES

ACCOUNTS RECEIVABLE

LOANS AND ADVANCES

SALE OF ASSETS

OTHER (ATTACH LIST)

TRANSFERS (FROM DIP ACCTS)



  TOTAL RECEIPTS



DISBURSEMENTS

NET PAYROLL

PAYROLL TAXES

SALES, USE, & OTHER TAXES

INVENTORY PURCHASES

SECURED/ RENTAL/ LEASES

INSURANCE

ADMINISTRATIVE

SELLING

OTHER (ATTACH LIST)



OWNER DRAW *

TRANSFERS (TO DIP ACCTS)



PROFESSIONAL FEES

U.S. TRUSTEE QUARTERLY FEES

COURT COSTS

TOTAL DISBURSEMENTS



NET CASH FLOW

(RECEIPTS LESS DISBURSEMENTS)




CASH - END OF MONTH

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                        THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                               $   2,230,027
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                $

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                  $

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                   $   2,230,027




                                                                                                                                                                  FORM MOR-1
                                                                                                                                                                       (04/07)
                                                                                                                                           Case 19-11736-CSS                                                                    Doc 325                                 Filed 05/29/20                                               Page 3 of 24

Cedar Haven Acquisition, LLC
Schedule of Receipts and Disbursements
March 2020                                                                                                                             thru 9/30/2019                                           thru 10/31/2019                                          thru 11/30/2019                                      thru 12/31/2019                                    thru 1/31/2020                                             thru 2/29/2020                                          thru 3/31/2020
                                                                                        Actual        Forecast                     Actual                       Forecast                      Actual                     Forecast                      Actual                  Forecast                     Actual                 Forecast                     Actual                 Forecast                           Actual                 Forecast                        Actual                      Forecast
                                                        Actual Aug     Forecast Aug   Cumulative     Cumulative    Actual Sept   Cumulative    Forecast Sept   Cumulative      Actual Oct   Cumulative Forecast Oct     Cumulative     Actual Nov    Cumulative Forecast Nov Cumulative     Actual Dec    Cumulative Forecast Dec Cumulative     Actual Jan   Cumulative Forecast Jan Cumulative           Actual Feb   Cumulative Forecast Feb Cumulative      Actual Mar     Cumulative Forecast Mar      Cumulative
Opening Balance                                             121,161         121,000       121,161        121,000       108,897       121,161        162,896         121,000       110,932      121,161        11,062       121,000        159,666       121,161        (2,227)   121,000       120,703       121,161        30,652   121,000        (573,970)    121,161     105,058     121,000               28,205      121,161     (157,422)   121,000           82,110       121,161         17,098       121,000

Receipts:
Line of Credit                                            2,551,599       2,650,000     2,551,599      2,650,000     2,039,600      4,591,199      2,040,000      4,690,000     2,314,800     6,905,999    2,370,000      7,060,000     2,115,000     9,020,999    2,110,000   9,170,000     2,080,524    11,101,523    2,200,000   11,370,000     3,050,344     14,151,867     2,679,383    14,049,383     2,511,695   16,663,562    2,254,383   16,303,766      2,220,164     18,883,726     2,214,383     18,518,149
Medicare A and B                                                 50                            50                            0             50              0              0                          50            0              0                          50                        0                          50            0            0             0             50             0             0             0           50            0            0              0             50             0              0
HMO                                                               0                             0                            0              0              0              0                           0            0              0                           0                        0                           0            0            0             0              0             0             0             0            0            0            0              0              0             0              0
Private Pay Residents                                            25                            25                        9,045          9,070              0              0         2,542        11,612            0              0         1,226        12,838                        0         4,007        16,845            0            0         2,424         19,269             0             0           169       19,438            0            0            984         20,422             0              0
Medicaid                                                          0                             0                            0              0              0              0                           0            0              0                           0                        0                           0            0            0             0              0             0             0             0            0            0            0              0              0             0              0
Resident Liability                                            3,371                         3,371                            0          3,371              0              0                       3,371            0              0                       3,371                        0                       3,371            0            0             0          3,371             0             0             0        3,371            0            0              0          3,371             0              0
Other Rev (Renova, Gift Shop, Vending)                            0                             0                            0              0              0              0                           0            0              0                           0                        0                           0            0            0             0              0             0             0             0            0            0            0              0              0             0              0
Disproportionate Share                                            0                             0                            0              0              0              0                           0            0              0                           0                        0                           0            0            0             0              0             0             0             0            0            0            0              0              0             0              0
Bed Tax Revenue (Net)                                             0                             0                            0              0              0              0                           0            0              0                           0                        0                           0            0            0             0              0             0             0             0            0            0            0              0              0             0              0
Total Receipts                                            2,555,045       2,650,000     2,555,045      2,650,000     2,048,645      4,603,690      2,040,000      4,690,000     2,317,342     6,921,032    2,370,000      7,060,000     2,116,226     9,037,258    2,110,000   9,170,000     2,084,531    11,121,789    2,200,000   11,370,000     3,052,768     14,174,557     2,679,383    14,049,383     2,511,864   16,686,421    2,254,383   16,303,766      2,221,148     18,907,569     2,214,383     18,518,149

Payments:
Payroll & Taxes Incl PTO                                  1,763,444       1,770,000     1,763,444      1,770,000     1,192,410      2,955,854      1,200,000      2,970,000     1,175,750     4,131,604    1,180,000      4,150,000     1,163,642     5,295,246    1,180,000   5,330,000     1,874,169     7,169,415    1,200,000    6,530,000     1,326,035      8,495,450     1,930,000  8,460,000        1,300,322    9,795,772    1,240,000    9,700,000      1,301,640     11,097,412     1,300,000     11,000,000
Agency                                                        4,560          16,000         4,560         16,000        11,265         15,825         16,000         32,000        23,999        39,824       28,000         60,000        19,285        59,109       32,000      92,000        15,071        74,180       26,000      118,000        23,927         98,107        20,000    138,000           35,042      133,149       16,000      154,000         21,929        155,078        12,000        166,000
Benefits (401K)                                              24,287          25,000        24,287         25,000        25,387         49,674         25,500         50,500        37,247        86,921       38,500         89,000        40,520       127,441       35,000     124,000        26,635       154,076       27,500      151,500        28,276        182,352        29,000    180,500           26,801      209,153       27,000      207,500         30,007        239,160        27,000        234,500
Insurance ‐ Health                                          105,570          95,000       105,570         95,000       104,522        210,092        110,000        205,000       160,062       370,154      120,000        325,000        60,000       430,154      110,000     435,000       107,500       537,654      105,000      540,000       126,755        664,409       126,000    666,000           50,000      714,409      110,000      776,000        101,352        815,761       115,000        891,000
Insurance ‐ Other (Life)                                      1,107           1,200         1,107          1,200             0          1,107            600          1,800         1,681         2,788          600          2,400             0         2,788          600       3,000             0         2,788          600        3,600           366          3,154           600      4,200                0        3,154          600        4,800          1,127          4,281           600          5,400
Accounting                                                        0               0             0              0             0              0              0              0             0             0            0              0        21,000        21,000       42,000      42,000        21,000        42,000            0       42,000             0         42,000             0     42,000                0       42,000            0       42,000              0         42,000             0         42,000
Marketing / Communications                                        0           1,000             0          1,000             0              0            500          1,500           500           500        2,000          3,500             0           500            0       3,500             0           500        1,500        5,000             0            500         2,000      7,000                0          500            0        7,000            477            977             0          7,000
Management Fee                                               46,614          46,614        46,614         46,614        28,665         75,279        128,386        175,000       126,918       202,197       75,000        250,000        66,353       268,550      115,000     365,000        20,000       288,550       70,000      435,000       150,824        439,374       135,000    570,000          128,319      567,693       40,000      610,000        118,319        686,012       110,000        720,000
Minor Equip & R&M                                             2,447           2,615         2,447          2,615        17,137         19,584          2,615          5,230        18,310        37,894        2,615          7,845        15,602        53,496       45,500      53,345        38,195        91,691       39,500       92,845        10,947        102,638        11,000    103,845           40,825      143,463       10,000      113,845          5,335        148,798             0        113,845
Pharmacy & Lab Costs                                              0          39,000             0         39,000        27,168         27,168         39,000         78,000        36,842        64,010       67,000        145,000        11,183        75,193       12,500     157,500        23,873        99,066       38,000      195,500         9,291        108,357        33,000    228,500           33,491      141,848       28,000      256,500         30,785        172,633        30,000        286,500
Rent                                                        250,000         250,000       250,000        250,000       250,000        500,000        250,000        500,000       250,000       750,000      250,000        750,000       250,000     1,000,000      250,000   1,000,000       250,000     1,250,000      250,000    1,250,000       264,583      1,514,583       264,583  1,514,583          264,584    1,779,167      264,583    1,779,166        264,583      2,043,750       264,583      2,043,749
Software/Hardware and IT Fees                                24,733          27,275        24,733         27,275        22,158         46,891         16,233         43,508        35,285        82,176       33,774         77,282        18,178       100,354        3,800      81,082           658       101,012       17,541       98,623        35,301        136,313        17,541    116,164           27,154      163,467       17,541      133,705          8,749        172,216        20,000        153,705
Taxes, Insurance & Replace Res                               39,800          39,800        39,800         39,800        39,800         79,600         39,800         79,600        39,800       119,400       39,800        119,400        39,800       159,200       39,800     159,200        39,800       199,000       39,800      199,000        39,800        238,800        39,800    238,800           39,800      278,600       39,800      278,600         40,117        318,717        39,800        318,400
Utilities and Other Taxes                                     7,330          11,100         7,330         11,100        34,818         42,148         22,500         33,600        46,488        88,636       47,500         81,100        32,703       121,339       25,000     106,100        27,190       148,529            0      106,100        46,330        194,859        25,000    131,100           53,532      248,391       25,000      156,100         19,866        268,257        25,000        181,100
Contract Service (Diet, Hskg, Laundry, Pharm consult)       138,565         138,600       138,565        138,600       141,575        280,140        108,000        246,600       124,197       404,337      135,000        381,600       148,684       553,021      114,500     496,100       111,500       664,521      114,500      610,600       151,200        815,721       140,000    750,600          108,040      923,761      112,000      862,600        116,951      1,040,712       112,000        974,600
Travel, Educ & Subscriptions                                      0               0             0              0             0              0            300            300             0             0          600            900           549           549            0         900           651         1,200          500        1,400             0          1,200           500      1,900                0        1,200          500        2,400              0          1,200             0          2,400
Other Supplies (Medline, etc)                                76,052          60,000        76,052         60,000        61,612        137,664         50,000        110,000        72,043       209,707       65,000        175,000        72,650       282,357       60,000     235,000        52,364       334,721       60,000      295,000        71,081        405,802        75,000    370,000           72,346      478,148       60,000      430,000         69,737        547,885        60,000        490,000
Licenses & Prof Fees                                              0           2,400             0          2,400         1,707          1,707          2,400          4,800        14,784        16,491        5,900         10,700         3,169        19,660        3,700      14,400             0        19,660        3,000       17,400         2,500         22,160         2,500     19,900           24,238       46,398        2,500       22,400         53,341         99,739        53,339         75,739
Insurance ‐Property and Liability                                                                                       74,497         74,497              0              0             0        74,497      134,000        134,000        53,338       127,835            0     134,000        53,338       181,173       53,339      187,339        53,338        234,511        53,339    240,678           53,338      287,849       53,339      294,017              0        287,849             0        294,017
Other Expenses                                                1,001                         1,001                       13,889         14,890              0              0        15,778        30,668        3,000          3,000        21,027        51,695        7,721      10,721        12,917        64,612        8,000       18,721        48,527        113,139        12,000     30,721           16,502      129,641        8,000       38,721         38,490        168,131         8,000         46,721
Total Payments                                            2,485,510       2,525,604     2,485,510      2,525,604     2,046,609      4,532,119      2,011,834      4,537,438     2,179,684     6,711,803    2,228,289      6,765,727     2,037,683     8,749,486    2,077,121   8,842,848     2,674,861    11,424,347    2,054,780   10,897,628     2,389,082     13,813,429     2,916,863 13,814,491        2,274,334   16,087,763    2,054,863   15,869,354      2,222,805     18,310,568     2,177,322     18,046,676
Net Cash Flow (Operations)                                   69,535         124,396        69,535        124,396         2,035         71,570         28,166        152,562       137,658       209,228      141,711        294,273        78,543       287,771       32,879     327,152      (590,330)     (302,559)     145,220      472,372       663,687        361,128      (237,480)   234,892          237,530      598,658      199,520      434,412         (1,657)       597,001        37,061        471,473

Transaction Expenses:
Debtor's counsel                                             25,000          25,000        25,000         25,000            0         25,000        100,000        125,000         59,208       84,208        50,000       175,000         18,215       102,423           0      175,000        31,236       133,659           0      175,000             0         133,659             0       175,000        73,957      207,616           0       175,000              0       207,616        25,000         200,000
Lender Legal                                                 19,300          20,000        19,300         20,000            0         19,300         40,000         60,000              0       19,300        40,000       100,000              0        19,300           0      100,000        26,598        45,898           0      100,000         6,145          78,867             0       100,000        26,598      105,465           0       100,000         12,781       118,246        20,000         120,000
Committee counsel                                                 0               0             0              0            0              0         25,000         25,000              0            0        50,000        75,000         53,477        53,477           0       75,000        15,029        68,506           0       75,000             0          68,505             0        75,000        30,783       99,288           0        75,000          4,691       103,979        25,000         100,000
Claims Agent                                                 15,000          15,000        15,000         15,000            0         15,000         15,000         30,000         29,391       44,391        15,000        45,000              0        44,391           0       45,000        31,480        75,870           0       45,000         5,857          81,727             0        45,000         2,820       84,547           0        45,000              0        84,547         7,500          52,500
Closing Fee                                                  22,500          22,500        22,500         22,500            0         22,500              0         22,500              0       22,500             0        22,500              0        22,500           0       22,500             0        22,500           0       22,500             0          22,500             0        22,500             0       22,500           0        22,500              0        22,500             0          22,500
Patient Ombudsman                                                 0               0             0              0            0              0              0              0              0            0             0             0              0             0           0            0             0             0           0            0             0               0             0             0             0            0           0             0              0             0             0               0
US Trustee Fees                                                                                                                                                                       325          325             0             0         45,814        46,139           0            0             0        46,139      70,814       70,814        22,686          68,825        25,000        95,814        49,467      118,292      25,000       120,814              0       118,292        25,000         145,814
Total Transaction Expenses                                   81,800          82,500        81,800         82,500             0         81,800       180,000         262,500        88,924      170,724       155,000       417,500        117,506       288,230           0      417,500       104,343       392,572      70,814      488,314        34,688         454,083        25,000       513,314       183,625      637,708      25,000       538,314         17,472       655,180       102,500         640,814
Total Net Cash Flow                                         (12,265)         41,896       (12,265)        41,896         2,035        (10,230)     (151,834)       (109,938)       48,734       38,505       (13,289)     (123,227)       (38,963)         (458)     32,879      (90,348)     (694,673)     (695,130)     74,406      (15,942)      628,999         (92,955)     (262,480)     (278,422)       53,905      (39,050)    174,520      (103,902)       (19,129)      (58,179)      (65,439)       (169,341)

Closing Balance                                             108,896         162,896       108,896        162,896       110,932       110,931         11,062         11,062        159,666      159,666        (2,227)        (2,227)      120,703       120,703      30,652       30,652      (573,970)     (573,969)    105,058      105,058        55,029          28,206      (157,422)     (157,422)       82,110       82,111      17,098       17,098         62,981         62,982        (48,341)       (48,341)


                                                                                                                                                                                                                                                                                                                                                   2,389,082    Total payments, line 40
                                                                                                                                                                                                                                                                                                                                                       5,857    Claims Agent, line 47
                                                                                                                                                                                                                                                                                                                                                      22,686    US Trustee, line 50
                                                                                                                                                                                                                                                                                                                                                   2,417,625    Total disbursments per this schedule

                                                                                                                                                                                                                                                                                                                                                   2,418,502    Tota disb, per 2020‐01‐31 Disb Recon WS
                                                                                                                                                                                                                                                                                                                                                        (447)   Less: iSolved refunds for PR adjustments
                                                                                                                                                                                                                                                                                                                                                        (429)   Less: iSolved refunds for PR adjustments
                                                                                                                                                                                                                                                                                                                                                   2,417,626    Adjusted disbursements total
                             Case 19-11736-CSS                              Doc 325               Filed 05/29/20                    Page 4 of 24



        Cedar Haven Acquisition, LLC
In re_________________________________________                                                                                  19-11736 (CSS)
                                                                                                                    Case No. _________________________________
                   Debtor                                                                                           Reporting Period:___________________________

                                                                      BANK RECONCILIATIONS                                   Attestation statement attached
                                                                        Continuation Sheet for MOR-1
                         A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.


                                                              Operating                         Payroll                           Tax                               Other
                                                    #                               #                               #                               #
BALANCE PER BOOKS


BANK BALANCE
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
  balance per books


DEPOSITS IN TRANSIT                                      Date          Amount            Date          Amount            Date           Amount              Date        Amount




CHECKS OUTSTANDING                                      Ck. #          Amount           Ch. #          Amount            Ck. #          Amount              Ck. #       Amount




OTHER




                                                                                                                                                                             FORM MOR-1a
                                                                                                                                                                                   (04/07)
             Case 19-11736-CSS           Doc 325       Filed 05/29/20    Page 5 of 24




May 19, 2020

This is to confirm that bank reconciliations were completed for the accounts below for the month ended
March 31, 2020.


There were no unidentified reconciling items for any account.


 Bank Account                                   Account Number      Date of Reconciliation
                                                (last 4)

 CIBC Operating                                 7104                4/8/2020
 CIBC Disbursements                             9824                4/8/2020
 CIBC Combined Receipts                         6820                4/8/2020
 CIBC Government                                9036                4/8/2020
 FCCB Deposit                                   6678                4/8/2020
 FCCB Gift                                      2395                4/8/2020
 FCCB Claims Funding (HRA)                      5402                4/8/2020
 FCCB Petty Cash                                6660                4/10/2020
 FCCB Resident Trust                            6652                4/10/2020




Sincerely,




Lynne Hammond
Director of Operations
Stone Barn Management




                                                                        STONE BARN
                                                                        PO Box 154
                                                                        Madison, ME 04950
                                                                        https://stonebarnmanagement.com
                                                                        https://stonebarnholdings.com
                         Case 19-11736-CSS               Doc 325          Filed 05/29/20           Page 6 of 24



               Cedar Haven Acquisition, LLC
        In re_________________________________________                                                             19-11736 (CSS)
                                                                                                        Case No. ________________________
                             Debtor                                                                                       March 2020
                                                                                                        Reporting Period:___________________

                                       SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID                                                     ATTACHED

                               This schedule is to include all retained professional payments from case inception to current month.

                          Amount                                   Check                         Amount Paid                              Year-To-Date
Payee   Period Covered   Approved              Payor           Number    Date                Fees       Expenses                      Fees          Expenses




                                                                                                                                                       FORM MOR-1b
                                                                                                                                                             (04/07)
                                                                      Case 19-11736-CSS                      Doc 325             Filed 05/29/20            Page 7 of 24


Cedar Haven Acquisition, LLC
Professional Fees to Date
Case 19-11736 (CSS)
For Period ended 3/31/2020
                                                                                                                                                           Amount Paid     Amount Paid                         Year to Date    Year to Date Total
                                                                                                                                 Check #   Payment Date                                    Year to Date Fees
Payee                          Period Covered                         Amount Approved     Payor                                                               Fees          Expenses                            Expenses              Paid
Stretto                                   7/30/19 - 8/5/19                    $7,324.20   Cedar Haven Acquisition, LLC        Wire              07/31/19      $15,000.00           $0.00        $15,000.00             $0.00         $15,000.00
Capital Finance                             Closing Fees                     $22,500.00   Cedar Haven Acquisition, LLC        from LOC          08/09/19      $22,500.00           $0.00        $37,500.00             $0.00         $37,500.00
Chipman Brown                             8/2/19 - 8/31/19                   $59,207.95   Cedar Haven Acquisition, LLC        Wire              10/11/19      $58,404.48        $803.47         $95,904.48          $803.47          $96,707.95
Stretto                                   8/6/19 - 8/31/19                   $17,063.47   Cedar Haven Acquisition, LLC        Wire              10/18/19      $17,063.47           $0.00       $112,967.95          $803.47         $113,771.42
Stretto                                   9/1/19 - 9/30/19                   $12,327.24   Cedar Haven Acquisition, LLC        Wire              10/18/19      $12,327.24           $0.00       $125,295.19          $803.47         $126,098.66
US Trustee                          8/2/19 - 9/30/19 (estimate)                $325.00    Cedar Haven Acquisition, LLC        16759             10/31/19        $325.00            $0.00       $125,620.19          $803.47         $126,423.66
Potter Anderson                           8/2/19 - 9/30/19                   $41,323.22   Cedar Haven Acquisition, LLC        16764             11/14/19      $40,699.60        $623.62        $166,319.79         $1,427.09        $167,746.88
Ryniker Consultants                      8/20/19 - 9/30/19                   $12,153.40   Cedar Haven Acquisition, LLC        16765             11/14/19      $12,152.00           $1.30       $178,471.79         $1,428.39        $179,900.18
Chipman Brown                             9/1/19- 9/30/19                    $18,215.20   Cedar Haven Acquisition, LLC        Wire              11/21/19      $18,215.20           $0.00       $196,686.99         $1,428.39        $198,115.38
US Trustee                            8/2/19 - 9/30/19 (actual)              $45,814.00   Cedar Haven Acquisition, LLC        16827             11/27/19      $45,814.00           $0.00       $242,500.99         $1,428.39        $243,929.38
Chipman Brown                             9/1/19- 9/30/19                      $272.90    Cedar Haven Acquisition, LLC        16841             12/12/19           $0.00        $272.90        $242,500.99         $1,701.29        $244,202.28
Chipman Brown                            10/1/19 - 10/31/19                  $30,963.30   Cedar Haven Acquisition, LLC        Wire              12/26/19      $30,696.40        $266.90        $273,197.39         $1,968.19        $275,165.58
Potter Anderson                          10/1/19 - 10/31/19                  $10,708.80   Cedar Haven Acquisition, LLC        16836             12/12/19      $10,522.80        $186.00        $283,720.19         $2,154.19        $285,874.38
Ryniker Consultants                      10/1/19 - 10/31/19                   $4,320.00   Cedar Haven Acquisition, LLC        16837             12/12/19       $4,320.00           $0.00       $288,040.19         $2,154.19        $290,194.38
Stretto                                  10/1/19 - 10/31/19                  $31,479.64   Cedar Haven Acquisition, LLC        16867             12/26/19      $31,479.64           $0.00       $319,519.83         $2,154.19        $321,674.02
US Trustee                               10/1/19 - 10/31/19                  $22,686.00   Cedar Haven Acquisition, LLC        16872             01/09/20      $22,686.00           $0.00       $342,205.83         $2,154.19        $344,360.02
Stretto                                  11/1/19 - 11/30/19                   $5,856.75   Cedar Haven Acquisition, LLC        16871             01/09/20       $5,856.75           $0.00       $348,062.58         $2,154.19        $350,216.77
Potter Anderson                          11/1/19 - 11/30/19                  $18,828.22   Cedar Haven Acquisition, LLC        16989             02/13/20      $18,762.80          $65.42       $366,825.38         $2,219.61        $369,044.99
Ryniker Consultants                      11/1/19 - 11/30/19                  $11,954.68   Cedar Haven Acquisition, LLC        16990             02/13/20      $10,696.00       $1,258.68       $377,521.38         $3,478.29        $380,999.67
Stretto                                  12/1/19 - 12/31/19                   $2,819.60   Cedar Haven Acquisition, LLC        16991             02/13/20       $2,819.60           $0.00       $380,340.98         $3,478.29        $383,819.27
US Trustee                               11/1/19 - 11/30/19                  $21,561.00   Cedar Haven Acquisition, LLC        16985             02/06/20      $21,561.00           $0.00       $401,901.98         $3,478.29        $405,380.27
US Trustee                               12/1/19 - 12/31/19                  $27,906.00   Cedar Haven Acquisition, LLC        16986             02/06/20      $27,906.00           $0.00       $429,807.98         $3,478.29        $433,286.27
Chipman Brown                          8/2/19 -8/31/19 (20%)                 $14,601.12   Cedar Haven Acquisition, LLC        Wire              02/13/20      $14,601.12           $0.00       $444,409.10         $3,478.29        $447,887.39
Chipman Brown                          9/1/19 - 9/30/19 (20%)                 $4,553.80   Cedar Haven Acquisition, LLC        Wire              02/13/20       $4,553.80           $0.00       $448,962.90         $3,478.29        $452,441.19
Chipman Brown                        10/1/19 - 10/31/19 (20%)                 $7,674.10   Cedar Haven Acquisition, LLC        Wire              02/13/20       $7,674.10           $0.00       $456,637.00         $3,478.29        $460,115.29
Chipman Brown                     Adj to 10/1/19 - 10/31/19 billing            $125.65    Cedar Haven Acquisition, LLC        Wire              02/13/20        $112.50           $13.15       $456,749.50         $3,491.44        $460,240.94
Chipman Brown                            11/1/19 - 11/30/19                  $47,002.22   Cedar Haven Acquisition, LLC        Wire              02/13/20      $45,835.00       $1,167.22       $502,584.50         $4,658.66        $507,243.16
Potter Anderson                          11/1/19 - 11/30/19                   $4,690.70   Cedar Haven Acquisition, LLC        17121             03/19/20       $4,690.70           $0.00       $507,275.20         $4,658.66        $511,933.86




Total paid by check/wire                                                    $504,258.16                                                                      $507,275.20       $4,658.66
                                                                                                                                                                             $511,933.86
                                                                                                         Paid through the Line of Credit
Miles and Stockbridge                       July 2019                        $32,516.70   Cedar Haven Acquisition, LLC        LoC               07/24/19      $32,234.00        $282.70        $534,818.50         $4,941.36        $539,759.86
Miles and Stockbridge                      August 2019                       $19,299.50   Cedar Haven Acquisition, LLC        LoC               08/01/19      $19,299.50          $0.00        $554,118.00         $4,941.36        $559,059.36
McCarter and English                        Sept 2019                         $3,360.00   Cedar Haven Acquisition, LLC        LoC               09/03/19       $3,334.00         $26.00        $557,452.00         $4,967.36        $562,419.36
Miles and Stockbridge                       Sept 2019                        $16,400.28   Cedar Haven Acquisition, LLC        LoC               09/19/19      $16,297.50        $102.78        $573,749.50         $5,070.14        $578,819.64
Miles and Stockbridge                        Oct 2019                         $5,662.78   Cedar Haven Acquisition, LLC        LoC               10/10/19       $5,560.00        $102.78        $579,309.50         $5,172.92        $584,482.42
McCarter and English                         Oct 2019                         $1,319.90   Cedar Haven Acquisition, LLC        LoC               10/15/19       $1,316.00          $3.90        $580,625.50         $5,176.82        $585,802.32
McCarter and English                         Oct 2019                         $1,071.00   Cedar Haven Acquisition, LLC        LoC               10/31/19       $1,071.00          $0.00        $581,696.50         $5,176.82        $586,873.32
Miles and Stockbridge                       Nov 2019                          $8,210.00   Cedar Haven Acquisition, LLC        LoC               11/04/19       $8,180.00         $30.00        $589,876.50         $5,206.82        $595,083.32
Miles and Stockbridge                       Dec 2019                         $16,582.50   Cedar Haven Acquisition, LLC        LoC               12/02/19      $16,467.50        $115.00        $606,344.00         $5,321.82        $611,665.82
McCarter and English                        Dec 2019                           $816.00    Cedar Haven Acquisition, LLC        LoC               12/04/19        $816.00           $0.00        $607,160.00         $5,321.82        $612,481.82
Breslin, Young & Slaughter            2019 Cap Fin Audit Fees                 $8,200.00   Cedar Haven Acquisition, LLC        LoC               12/13/19       $8,200.00          $0.00        $615,360.00         $5,321.82        $620,681.82
Capital Finance                     Dec 2019-Same Day Funding                 $1,000.00   Cedar Haven Acquisition, LLC        LoC               12/31/19       $1,000.00          $0.00        $616,360.00         $5,321.82        $621,681.82
Miles and Stockbridge                       Dec 2019                          $5,560.00   Cedar Haven Acquisition, LLC        LoC               01/22/20       $5,560.00          $0.00        $621,920.00         $5,321.82        $627,241.82
McCarter and English                        Dec 2019                           $585.00    Cedar Haven Acquisition, LLC        LoC               01/22/20        $585.00           $0.00        $622,505.00         $5,321.82        $627,826.82
Miles and Stockbridge                        Jan 2020                         $8,957.68   Cedar Haven Acquisition, LLC        LoC               02/25/20       $8,855.00        $102.68        $631,360.00         $5,424.50        $636,784.50
                                                Case 19-11736-CSS                   Doc 325      Filed 05/29/20      Page 8 of 24


McCarter and English                 Jan 2020         $1,293.00 Cedar Haven Acquisition, LLC   LoC        02/25/20      $1,254.00       $39.00    $632,614.00   $5,463.50   $638,077.50
Miles and Stockbridge                Feb 2020         $2,530.00 Cedar Haven Acquisition, LLC   LoC        03/25/20      $2,530.00        $0.00    $635,144.00   $5,463.50   $640,607.50




Total paid through line of credit                   $133,364.34                                                       $132,559.50      $804.84
                                                                                                                                    $133,364.34

Total paid to professionals                                                                                           $639,834.70     $5,463.50
                                                                                                                                    $645,298.20




Not included in Lender expenses on
Actual to Budget reports
                        Case 19-11736-CSS                     Doc 325           Filed 05/29/20            Page 9 of 24



       Cedar Haven Acquisition, LLC
In re________________________________                                                           19-11736 (CSS)
                                                                                     Case No.____________________________________
                   Debtor                                                            Reporting Period.:_____________________________

                                               STATEMENT OF OPERATIONS                             ATTACHED
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                       Cumulative
REVENUES                                                                             Month                            Filing to Date
Gross Revenues                                                                       $                          $
Less: Returns and Allowances
Net Revenue                                                                          $                          $
COST OF GOODS SOLD
Beginning Inventory
Add: Purchases
Add: Cost of Labor
Add: Other Costs (attach schedule)
Less: Ending Inventory
Cost of Goods Sold
Gross Profit
OPERATING EXPENSES
Advertising
Auto and Truck Expense
Bad Debts
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)
Total Operating Expenses Before Depreciation
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                                    $                          $

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                       FORM MOR-2
                                                                                                                                            (04/07)
                     Case 19-11736-CSS                 Doc 325         Filed 05/29/20           Page 10 of 24



      Cedar Haven Acquisition, LLC
In re___________________________________                                             19-11736 (CSS)
                                                                          Case No.__________________________________
             Debtor                                                                          March 2020
                                                                          Reporting Period:___________________________


                                 STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                             Month                                Filing to Date

Other Costs




Other Operational Expenses




Other Income




Other Expenses




Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                    FORM MOR-2 CONT'D
                                                                                                                                (04/07)
                  Case 19-11736-CSS   Doc 325   Filed 05/29/20   Page 11 of 24


Cedar Haven Acquisition, LLC
Income Statement
Month Ending March 31, 2020

             20-Mar
Revenue
 Room Revenues
   Medicar 182,894
   Medicar 44,574
   Private 199,835
   Medicai 1,514,119
   MCD HM      1,600
   Insuranc        0
   Disprop    12,000
 TOTAL Ro 1,955,022

 Ancillary Revenues
  Pharma            0
  Speech       49,262
  Physica 131,250
  Occupat 146,964
  Other A -48,352
 TOTAL An 279,124

 Other Revenues
  Other R    33,985
  Assessm 80,000
 TOTAL Ot 113,985
TOTAL Reve2,348,132

Main Expense Buildup
 Nursing 1,009,895
 Pharmacy 26,679
 Therapy    156,251
 Barber &      5,951
 Activity     51,805
 Social Ser   19,177
 Central Su 79,149
 Dietary Ex 215,897
 Admission 15,038
 Administr 179,416
 Building & 89,470
 Housekee 137,708
 Business     55,234
TOTAL Mai 2,041,671

Manageme     117,832
                  Case 19-11736-CSS      Doc 325   Filed 05/29/20   Page 12 of 24



Rent Expense & Property Taxes
 Taxes Exp    28,541
 Rent Exp 264,583
TOTAL Rent 293,124

Other Expense/(Income) Buildup Summary
 Depreciat    13,974
 Interest In 39,073
 Extraordi    41,057
TOTAL Othe 94,104
                                Case 19-11736-CSS                                  Doc 325                 Filed 05/29/20                        Page 13 of 24



         Cedar Haven Acquisition, LLC
In re ______________________________________________________________                                                                                             19-11736 (CSS)
                                                                                                                                                       Case No. _______________________________
                                   Debtor                                                                                                                                 March 2020
                                                                                                                                                       Reporting Period:__________________________

                                                                                      BALANCE SHEET
                                                                                                                                             ATTACHED
The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                         BOOK VALUE AT END OF                                 BOOK VALUE ON
                                        ASSETS                                                      CURRENT REPORTING MONTH                                    PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents
Restricted Cash and Cash Equivalents (see continuation sheet)
Accounts Receivable (Net)
Notes Receivable
Inventories
Prepaid Expenses
Professional Retainers
Other Current Assets (attach schedule)
TOTAL CURRENT ASSETS                                                                         $                                                         $
PROPERTY AND EQUIPMENT
Real Property and Improvements
Machinery and Equipment
Furniture, Fixtures and Office Equipment
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT                                                                   $                                                         $
OTHER ASSETS
Loans to Insiders*
Other Assets (attach schedule)
TOTAL OTHER ASSETS                                                                           $                                                         $


TOTAL ASSETS                                                                                 $                                                         $


                                                                                                 BOOK VALUE AT END OF                                         BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                                                CURRENT REPORTING MONTH                                           PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Notes Payable
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION LIABILITIES                                                               $                                                         $
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt
Priority Debt
Unsecured Debt
TOTAL PRE-PETITION LIABILITIES                                                               $                                                         $


TOTAL LIABILITIES                                                                            $                                                         $
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition
Retained Earnings - Postpetition
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY                                                                             $                                                         $


TOTAL LIABILITIES AND OWNERS' EQUITY                                                         $                                                         $

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                               FORM MOR-3
                                                                                                                                                                                                    (04/07)
               Case 19-11736-CSS                          Doc 325              Filed 05/29/20                 Page 14 of 24




In re                                                                                                                       19-11736 (CSS)
                                                                                                                 Case No. _________________________
                   Cedar Haven Acquisition, LLC
          Debtor________________________________________________                                                 Reporting Period:___________________



                                                  BALANCE SHEET - continuation sheet


                                                                                BOOK VALUE AT END OF                       BOOK VALUE ON
                                ASSETS                                       CURRENT REPORTING MONTH                        PETITION DATE
Other Current Assets




Other Assets




                                                                                BOOK VALUE AT END OF                       BOOK VALUE ON
              LIABILITIES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                        PETITION DATE
Other Postpetition Liabilities




Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.




                                                                                                                                                  FORM MOR-3 CONT'D
                                                                                                                                                              (04/07)
                   Case 19-11736-CSS         Doc 325      Filed 05/29/20   Page 15 of 24


Cedar Haven Acquisition, LLC
Balance Sheet
                                    Mar-20

                                                Mar-20
 Current Assets
  Cash-Unrestricted                             186,632
  Restricted Cash-Resident Funds                297,207
  Restricted Cash-Gift Account                   43,055
  Accounts Receivable                         3,530,544
  Due To/From                                         0
  Prepaid Expenses                              803,786
 TOTAL Current Assets                         4,861,223

 Property and Equipment
  Fixed Assets Leasehold Improve                948,492
  Fixed Assets Equip-Moveable                   304,831
  Fixed Assets Computer Hardware                278,392
  Fixed Assets Cap Lease-Equip                    8,790
  Accum Depr Leasehold Improve                 -179,030
  Accum Depr Equip-Moveable                    -126,777
  Accum Depr Computer Hardware                 -181,657
  Accum Depr Capital Lease-Equip                 -8,790
 TOTAL Property and Equipment                 1,044,253
 Deposits
  Other Assets Deposits                        578,611
 TOTAL Deposits                                578,611
 Other Long-Term Assets
  Clearing Account                               1,562
  Asset-Limited-NC Replacement                 102,139
 TOTAL Other Long-Term Assets                  103,701

 Intangible Assets
   Loan Origination Costs                       120,285
   Accumulated Amortization-LOC                -112,785
 TOTAL Intangible Assets                          7,500
ASSETS                                        6,595,288

 Current Liabilities
  Accounts Payable                            8,338,013
  Accounts Payable-Bed Tax
  TOTAL Accounts Payable-Bed Tax                      0
  Current Debt                                1,321,016
  Other Current Payables                        266,691
  Acc'd Payroll and Payroll Taxes               762,563
  Acc'd Related Party Mgmt Fees
    Acc'd Related Party Mgmt Fees             1,701,906
                  Case 19-11736-CSS     Doc 325      Filed 05/29/20   Page 16 of 24


  TOTAL Acc'd Related Party Mgmt Fees    1,701,906
  TCF Vehicle Finance Payable
   TCF Vehicle Finance Payable             18,355
  TOTAL TCF Vehicle Finance Payable        18,355
  Loan Pay CBB
   Loan Payable - CBB                    3,335,508
  TOTAL Loan Pay CBB                     3,335,508
  Due To Previous Owner                      5,726
  Resident Funds                           297,207
  Gift Account Restricted                   43,055
  Accrued Expenses                         176,413
 TOTAL Current Liabilities              16,266,453

 Equity
  Members Equity R E                    -8,964,733
  Net Income (Loss)                       -706,431
 TOTAL Equity                           -9,671,165


LIABILITIES & EQUITY                     6,595,288
                            Case 19-11736-CSS                               Doc 325            Filed 05/29/20                   Page 17 of 24



      Cedar Haven Acquisition, LLC
In re______________________________                                                                                                19-11736 (CSS)
                                                                                                                         Case No. ___________________________
                Debtor                                                                                                                      March 2020
                                                                                                                         Reporting Period:_____________________

                                                              STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                              Beginning            Amount                                                                       Ending
                                                                Tax               Withheld or            Amount                 Date             Check No.        Tax
                                                              Liability            Accrued                Paid                  Paid              or EFT        Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales                                                                320.55              251.85               (320.55)        3/20/2020              EFT              251.85
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes                                                        320.55                251.85               (320.55)                                                251.85




                                                    SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                       Number of Days Past Due
                                                           Current             0-30                 31-60         61-90                       Over 90        Total
Accounts Payable                                                                      280,134.98         217,930.38            17,720.87                        515,786.23
Wages Payable                                                                         483,126.25                                                                483,126.25
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders* Mgmt Fees                                                    117,831.58            95,346.28                                            213,177.86
Other:__________________________
Other:__________________________
Total Postpetition Debts                                                              881,092.81           313,276.66          17,720.87                         1,212,090.34


Explain how and when the Debtor intends to pay any past-due postpetition debts.
Accounts payable - payments against post-petition balances are paid weekly
Wages - on March 31 10 days of payroll expenses were unpaid. That period ended on April 4 and was funded on April 9 for the check date of April 10
Management fees- payments against this outstanding balance were paid in April and May.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                     FORM MOR-4
                                                                                                                                                                          (04/07)
                                           Case 19-11736-CSS     Doc 325      Filed 05/29/20        Page 18 of 24


Vendor                                            Code       Invoice                Invoice Date    Due Date    FP‐FY 0‐30        31‐60       61‐90     91+
ABILITY NETWORK INC                               ABI0001    20M‐0023143               2/24/2020    3/25/2020    20‐Feb         0    1,294.65         0       0
ABILITY NETWORK INC                               ABI0001    20M‐0040113               3/20/2020    4/19/2020    20‐Mar  1,294.65           0         0       0
Advanced Medical Personnel Services, Inc          Amp00001   432966                    3/20/2020    4/19/2020    20‐Mar  2,686.03           0         0       0
Advanced Medical Personnel Services, Inc          Amp00001   434351                    3/27/2020    4/26/2020    20‐Mar  2,718.19           0         0       0
Advanced Pharmacy Consultants, LLC                Apc00001   Statement 3/16/20         3/16/2020    4/15/2020    20‐Mar  3,760.00           0         0       0
Adven s Group LLC                                 AdG00001   164                       1/18/2020    2/17/2020    20‐Mar         0           0 2,500.00        0
Adven s Group LLC                                 AdG00001   168                       2/18/2020    3/19/2020    20‐Mar         0    2,500.00         0       0
Adven s Group LLC                                 AdG00001   171                         3/9/2020    4/8/2020    20‐Mar  2,500.00           0         0       0
AliMed, Inc.                                      Ali0001    RPSV03270698                1/7/2020   2/29/2020    20‐Feb         0           0     63.23       0
AliMed, Inc.                                      Ali0001    RPSV03277875              1/10/2020    3/11/2020    20‐Feb         0           0    249.15       0
Becker Kitchen Solu ons                           Bec00001   1036                      3/27/2020    3/27/2020    20‐Mar    367.37           0         0       0
Becker Kitchen Solu ons                           Bec00001   1037                      3/27/2020    4/26/2020    20‐Mar       140           0         0       0
BerryDunn                                         ber00002   388389                    2/29/2020    3/30/2020    20‐Feb         0         208         0       0
CEDAR HAVEN HEALTHCARE CENTER                     CED0004    6546 G.Mar nez            3/10/2020     4/9/2020    20‐Mar  1,965.30           0         0       0
CEDAR HAVEN HEALTHCARE CENTER                     CED0650    22820Transac ons          2/28/2020    3/29/2020    20‐Feb         0    1,700.13         0       0
CEDAR HAVEN HEALTHCARE CENTER                     CED0650    33120Transac ons          3/31/2020    4/30/2020    20‐Mar  3,345.44           0         0       0
CENTRAL PENNSYLVANIA EYE AND EAR                  CEN0050    402265                    1/20/2020    2/29/2020     20‐Jan        0           0 1,805.00        0
CENTRAL PENNSYLVANIA EYE AND EAR                  CEN0050    402270                    1/30/2020    2/29/2020     20‐Jan        0           0 2,025.00        0
CENTRAL PENNSYLVANIA EYE AND EAR                  CEN0050    402271                    1/30/2020    2/29/2020     20‐Jan        0           0 2,025.00        0
CENTRAL PENNSYLVANIA EYE AND EAR                  CEN0050    402293                      3/1/2020   3/31/2020    20‐Mar  1,795.00           0         0       0
Chipman Brown Cicero & Cole                       CBC&C001   Ch.11Jan'20 Expenses      1/31/2020     3/1/2020     20‐Jan        0 22,262.24           0       0
Chipman Brown Cicero & Cole                       CBC&C001   Ch.11Feb'20 Expenses      2/29/2020    3/30/2020    20‐Feb         0 16,597.50           0       0
Chipman Brown Cicero & Cole                       CBC&C001   Ch.11Mar'20 Expenses      3/31/2020    4/30/2020    20‐Mar  8,370.59           0         0       0
CITY OF LEBANON AUTHORITY                         CIT0008    380348                      3/1/2020   3/31/2020    20‐Mar  2,717.32           0         0       0
Commonwealth of Pennsylvania                      PEN0014    290702 Act52 2019‐20        3/2/2020    6/1/2020    20‐Mar  4,266.80           0         0       0
CONTINENTAL BENEFITS GROUP, INC.                  CON0032    89151                     3/31/2020    4/30/2020    20‐Mar  1,650.00           0         0       0
Crest/Good Mfg Co.                                cre0002    28958                       3/3/2020    4/2/2020    20‐Mar     97.97           0         0       0
Crest/Good Mfg Co.                                cre0002    29418                     3/23/2020    4/22/2020    20‐Mar    212.01           0         0       0
Delaware Secretary of State                       Del00001   5579627                   3/31/2020     6/1/2020    20‐Mar       300           0         0       0
Direct Mobile Dental Services, Inc                DMD00001   535802                    2/28/2020    3/29/2020    20‐Feb         0    1,295.00         0       0
DIRECT SUPPLY HEALTHCARE EQPT                     DIR5249    27935000                  2/28/2020    3/29/2020    20‐Feb         0         129         0       0
DIRECT SUPPLY HEALTHCARE EQPT                     DIR5249    28052561                  3/31/2020    4/30/2020    20‐Mar       129           0         0       0
DIRECTV                                           Dir00001   37253440170               3/11/2020    3/30/2020    20‐Mar     753.3           0         0       0
East Coast Food Equipment Inc.                    Eas00001   099126                    2/18/2020    3/19/2020    20‐Feb         0       57.24         0       0
East Coast Food Equipment Inc.                    Eas00001   102814                      3/3/2020    4/2/2020    20‐Mar     57.24           0         0       0
Fraser Advanced Info Systems                      FRA00011   509516449                   3/6/2020   3/31/2020    20‐Mar  3,166.45           0         0       0
General Supply Company                            GEN00001   2002‐047922               2/18/2020    3/19/2020    20‐Feb         0      425.48         0       0
General Supply Company                            GEN00001   2003‐048441                 3/3/2020    4/2/2020    20‐Mar    215.18           0         0       0
Gorman Distributors, Inc                          gor00001   232428                      3/5/2020    4/4/2020    20‐Mar    412.59           0         0       0
                                        Case 19-11736-CSS    Doc 325      Filed 05/29/20     Page 19 of 24


Gorman Distributors, Inc                       gor00001   232587                 3/11/2020   4/10/2020   20‐Mar       170.4          0   0   0
Gorman Distributors, Inc                       gor00001   232815                 3/19/2020   4/18/2020   20‐Mar      200.22          0   0   0
Gorman Distributors, Inc                       gor00001   232908                 3/25/2020   4/24/2020   20‐Mar        44.4          0   0   0
Green Giant Pest Control                       Ggp00001   519429                  3/6/2020    4/5/2020   20‐Mar       291.5          0   0   0
Guardian                                       Gua00001   Statement 3/17/20      3/17/2020    4/1/2020   20‐Mar      566.81          0   0   0
Guardian CSC                                   gua00002   C062193‐IN             3/16/2020   4/15/2020   20‐Mar       365.7          0   0   0
Guardian CSC                                   gua00002   0041777                3/25/2020   3/25/2020   20‐Mar    4,230.04          0   0   0
Harmony Healthcare Interna onal, Inc.          HHI00001   20294                   2/7/2020    2/7/2020   20‐Feb           0   8,000.00   0   0
Harmony Healthcare Interna onal, Inc.          HHI00001   20385                  3/27/2020   3/27/2020   20‐Mar    8,000.00          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9179638050             2/24/2020   3/25/2020   20‐Feb           0     272.71   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9179638051             2/24/2020   3/25/2020   20‐Feb           0      57.82   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9179686532             2/25/2020   3/26/2020   20‐Feb           0      24.28   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9179703758             2/26/2020   3/27/2020   20‐Feb           0     208.62   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9179896131              3/4/2020    4/3/2020   20‐Mar      105.32          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9179978149              3/6/2020    4/5/2020   20‐Mar        7.34          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180011948              3/9/2020    4/8/2020   20‐Mar        57.8          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180093729             3/11/2020   4/10/2020   20‐Mar       84.97          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180136900             3/12/2020   4/11/2020   20‐Mar       46.79          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180177728             3/13/2020   4/12/2020   20‐Mar      110.18          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180372040             3/20/2020   4/19/2020   20‐Mar      165.09          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180391875             3/23/2020   4/22/2020   20‐Mar       64.53          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180460792             3/25/2020   4/24/2020   20‐Mar        6.29          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180513444             3/27/2020   4/26/2020   20‐Mar       60.86          0   0   0
HD SUPPLY FACILITIES MAINT LTD                 HDS0001    9180513446             3/27/2020   4/26/2020   20‐Mar      131.89          0   0   0
Health Network Laboratories                    HNL00001   C7230022920            2/29/2020   2/29/2020   20‐Feb           0        150   0   0
Health Network Laboratories                    HNL00001   C7230033120            3/31/2020   5/30/2020   20‐Mar          75          0   0   0
Honeywell Interna onal Inc                     hon00001   5250776791              2/1/2020   2/25/2020   20‐Feb           0   2,399.48   0   0
Humana Health Care Plans                       hum00001   P020032100002289       3/21/2020    5/4/2020   20‐Mar      159.23          0   0   0
KCI USA                                        KCI5513    29227589               1/31/2020    3/1/2020    20‐Jan          0     908.61   0   0
KCI USA                                        KCI5513    29327998               2/14/2020   3/15/2020   20‐Feb           0     605.29   0   0
KCI USA                                        KCI5513    29293880               2/29/2020   3/30/2020   20‐Feb           0   1,569.48   0   0
KCI USA                                        KCI5513    29294512               2/29/2020   3/30/2020   20‐Feb           0     703.44   0   0
KCI USA                                        KCI5513    29346197               2/29/2020   3/30/2020   20‐Feb           0      270.6   0   0
KCI USA                                        KCI5513    29385010               3/10/2020    4/9/2020   20‐Mar      428.92          0   0   0
KCI USA                                        KCI5513    29391713               3/13/2020   4/12/2020   20‐Mar      228.85          0   0   0
KCI USA                                        KCI5513    29413958               3/26/2020   4/25/2020   20‐Mar      847.29          0   0   0
KCI USA                                        KCI5513    29359487               3/31/2020   4/30/2020   20‐Mar    1,677.72          0   0   0
KCI USA                                        KCI5513    29390902               3/31/2020   4/30/2020   20‐Mar    1,082.40          0   0   0
Kennedy, PC                                    Ken00001   49310                   2/6/2020    3/7/2020   20‐Feb           0        325   0   0
Kennedy, PC                                    Ken00001   49311                   2/6/2020    3/7/2020   20‐Feb           0   1,787.50   0   0
                                           Case 19-11736-CSS     Doc 325         Filed 05/29/20     Page 20 of 24


Kennedy, PC                                       Ken00001   49312                       2/6/2020    3/7/2020   20‐Feb           0     130         0   0
Kennedy, PC                                       Ken00001   49313                       2/6/2020    3/7/2020   20‐Feb           0     130         0   0
Kennedy, PC                                       Ken00001   49314                       2/6/2020    3/7/2020   20‐Feb           0   656.95        0   0
Kennedy, PC                                       Ken00001   49489                       3/6/2020    4/5/2020   20‐Mar          65        0        0   0
Kennedy, PC                                       Ken00001   49490                       3/6/2020    4/5/2020   20‐Mar    1,056.80        0        0   0
Kennedy, PC                                       Ken00001   49491                       3/6/2020    4/5/2020   20‐Mar      201.95        0        0   0
Keystone Collec ons Group                         Key00001   DXX 2YS VDA #2             1/15/2020    6/1/2020    20‐Jan          0        0   602.65   0
Keystone Collec ons Group                         Key00001   DXX 2YS VDA #3             1/15/2020    9/1/2020    20‐Jan          0        0   602.65   0
Keystone Collec ons Group                         Key00001   DXX 2YS VDA #4             1/15/2020   12/1/2020    20‐Jan          0        0   602.64   0
Legal Shield                                      Leg00001   157589 3/15/20             3/15/2020   4/14/2020   20‐Mar      288.05        0        0   0
Legend Medical Products                           LMP00001   098423                     2/18/2020   3/19/2020   20‐Feb           0   260.92        0   0
Legend Medical Products                           LMP00001   098532                     2/21/2020   3/22/2020   20‐Feb           0   359.34        0   0
Legend Medical Products                           LMP00001   099508                     3/20/2020   4/19/2020   20‐Mar      275.16        0        0   0
Legend Medical Products                           LMP00001   099543                     3/24/2020   4/23/2020   20‐Mar       55.05        0        0   0
LEHIGH VALLEY RESPIRATORY CARE‐LANCASTER          LEH0001    Group Bill 3/2/20           3/2/2020    4/1/2020   20‐Mar    2,230.00        0        0   0
Mar n Water Condi oning                           Mar0002    3006479                    2/19/2020    3/5/2020   20‐Feb           0    55.12        0   0
Master Medical Group LLC                          mas0001    70360                       2/7/2020    3/8/2020   20‐Feb           0   449.45        0   0
Master Medical Group LLC                          mas0001    70371                       2/7/2020    3/8/2020   20‐Feb           0   249.25        0   0
Master Medical Group LLC                          mas0001    70428                      3/10/2020    4/9/2020   20‐Mar       586.8        0        0   0
Master Medical Group LLC                          mas0001    70430                      3/11/2020   4/10/2020   20‐Mar      195.75        0        0   0
Master Medical Group LLC                          mas0001    70441                      3/25/2020   4/24/2020   20‐Mar       67.85        0        0   0
Master Medical Group LLC                          mas0001    70443                      3/26/2020   4/25/2020   20‐Mar      599.05        0        0   0
Master Medical Group LLC                          mas0001    70447                      3/30/2020   4/29/2020   20‐Mar      339.15        0        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    73196090                    1/5/2020    4/4/2020    20‐Jan          0        0   129.32   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    73218937                    1/6/2020    4/5/2020    20‐Jan          0        0   494.78   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    73719627                    1/9/2020    4/8/2020    20‐Jan          0        0    43.69   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    73862674                   1/13/2020   4/12/2020    20‐Jan          0        0   400.76   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    74333559                   1/16/2020   4/15/2020    20‐Jan          0        0   263.57   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    74472551                   1/20/2020   4/19/2020    20‐Jan          0        0   577.17   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    74932377                   1/23/2020   4/22/2020    20‐Jan          0        0    48.79   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    75088376                   1/27/2020   4/26/2020    20‐Jan          0        0   607.64   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    75565523                   1/30/2020   4/29/2020    20‐Jan          0        0    35.83   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    75721961                    2/3/2020    5/3/2020   20‐Feb           0   456.35        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    76493537                   2/10/2020   5/10/2020   20‐Feb           0   427.58        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    76785766                   2/12/2020   5/12/2020   20‐Feb           0   472.65        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    76969017                   2/13/2020   5/13/2020   20‐Feb           0    29.65        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    77118327                   2/17/2020   5/17/2020   20‐Feb           0   444.19        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    77756982                   2/24/2020   5/24/2020   20‐Feb           0   379.18        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    78318107                   2/27/2020   5/27/2020   20‐Feb           0    20.14        0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    78535508                    3/2/2020   5/31/2020   20‐Mar      315.27        0        0   0
                                           Case 19-11736-CSS    Doc 325      Filed 05/29/20     Page 21 of 24


McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    79594605                3/5/2020    6/3/2020   20‐Mar           35           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    79595075                3/5/2020    6/3/2020   20‐Mar        64.77           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    79717254                3/6/2020    6/4/2020   20‐Mar        148.2           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    84885076               3/11/2020    6/9/2020   20‐Mar       193.15           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    85108612               3/12/2020   6/10/2020   20‐Mar       696.51           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    87859537               3/16/2020   6/14/2020   20‐Mar       354.47           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    88913095               3/17/2020   6/15/2020   20‐Mar        826.9           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    91348722               3/18/2020   6/16/2020   20‐Mar        42.58           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    94128151               3/23/2020   6/21/2020   20‐Mar     1,693.53           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    94640794               3/24/2020   6/22/2020   20‐Mar       211.86           0   0   0
McKESSON MEDICAL‐SURGICAL MINNESOTA SUPPLY INC.   MCK0009    00523128               3/30/2020   6/28/2020   20‐Mar     2,189.67           0   0   0
MEDEXPRESS URGENT CARE, PC PENNSYLVANIA           MED0028    1483712C3908            3/2/2020    4/1/2020   20‐Mar     1,659.00           0   0   0
Meritain Health                                   Mer00001   2/1/20 Correc on        3/1/2020   3/31/2020   20‐Mar    ‐1,400.00           0   0   0
Meritain Health                                   Mer00001   3/1/20 Actual/Adjust    3/1/2020    3/1/2020   20‐Mar    53,280.01           0   0   0
Messer LLC                                        LIN0008    2101978167             2/29/2020   3/30/2020   20‐Feb            0    1,378.72   0   0
Messer LLC                                        LIN0008    2102048247              3/2/2020    4/1/2020   20‐Mar     1,838.06           0   0   0
Messer LLC                                        LIN0008    2102077491             3/11/2020   4/10/2020   20‐Mar        783.8           0   0   0
Messer LLC                                        LIN0008    2102106163             3/31/2020   4/30/2020   20‐Mar     1,378.72           0   0   0
MET‐ED                                            MET0002    100110899414Mar2020    3/12/2020   3/27/2020   20‐Mar    21,256.96           0   0   0
MOBILEX USA                                       MOB0004    23232544               1/31/2020    3/1/2020    20‐Jan           0      517.54   0   0
MOBILEX USA                                       MOB0004    23232546               1/31/2020    3/1/2020    20‐Jan           0      118.59   0   0
MOBILEX USA                                       MOB0004    23232551               1/31/2020    3/1/2020    20‐Jan           0      676.54   0   0
MOBILEX USA                                       MOB0004    23771106               2/29/2020   3/30/2020   20‐Feb            0      246.08   0   0
MOBILEX USA                                       MOB0004    23771111.1             2/29/2020   3/30/2020   20‐Feb            0      786.66   0   0
MOBILEX USA                                       MOB0004    23771113               2/29/2020   3/30/2020   20‐Feb            0      124.98   0   0
MOBILEX USA                                       MOB0004    24417564               3/31/2020   4/30/2020   20‐Mar       588.17           0   0   0
MOBILEX USA                                       MOB0004    24417565               3/31/2020   4/30/2020   20‐Mar         56.1           0   0   0
MOBILEX USA                                       MOB0004    24417569               3/31/2020   4/30/2020   20‐Mar       472.31           0   0   0
Na onal Staﬃng Solu ons                           Nss00001   188909                 2/22/2020   3/23/2020   20‐Feb            0      667.33   0   0
Na onal Staﬃng Solu ons                           Nss00001   189440                 2/29/2020   3/30/2020   20‐Feb            0    1,085.00   0   0
Na onal Staﬃng Solu ons                           Nss00001   189998                  3/7/2020    4/6/2020   20‐Mar       669.67           0   0   0
Na onal Staﬃng Solu ons                           Nss00001   190563                 3/14/2020   4/13/2020   20‐Mar     1,108.33           0   0   0
Na onal Staﬃng Solu ons                           Nss00001   191145                 3/21/2020   4/20/2020   20‐Mar     1,120.00           0   0   0
Na onal Staﬃng Solu ons                           Nss00001   191656                 3/28/2020   4/27/2020   20‐Mar       662.67           0   0   0
Netrepid                                          NET00001   91651                   2/1/2020    3/2/2020   20‐Feb            0   10,000.00   0   0
Netrepid                                          NET00001   91881                   3/1/2020   3/31/2020   20‐Mar    10,000.00           0   0   0
New Centurion LLC                                 New00002   CH‐006‐020              3/1/2020   3/16/2020   20‐Mar       324.75           0   0   0
New Centurion LLC                                 New00002   CH‐007‐020              3/8/2020   3/23/2020   20‐Mar       324.75           0   0   0
New Centurion LLC                                 New00002   CH‐008‐020             3/15/2020   3/30/2020   20‐Mar       281.85           0   0   0
New Centurion LLC                                 New00002   CH‐009‐020             3/27/2020   4/11/2020   20‐Mar       283.85           0   0   0
                                           Case 19-11736-CSS     Doc 325      Filed 05/29/20     Page 22 of 24


New Centurion LLC                                 New00002   CH‐010‐020              3/29/2020   4/13/2020   20‐Mar        262.4           0          0   0
OnShi Inc                                         ons00001   INV00059266             2/11/2020   3/12/2020   20‐Feb            0   11,142.72          0   0
Pennsylvania Guardianship Associa on              PGA00001   V.Craig Feb2020         2/28/2020   3/29/2020   20‐Feb            0         100          0   0
Pennsylvania Guardianship Associa on              PGA00001   V.Craig Mar2020         3/26/2020   4/25/2020   20‐Mar          100           0          0   0
Pharmscript, LLC                                  Phs00001   IN000587289             2/11/2020   4/10/2020   20‐Feb            0   31,893.69          0   0
Pharmscript, LLC                                  Phs00001   IN000595904             3/11/2020   4/10/2020   20‐Mar    24,291.59           0          0   0
PinnacleHealth Medical Services                   Phm00001   0220                    2/29/2020   3/30/2020   20‐Feb            0    2,400.00          0   0
PinnacleHealth Medical Services                   Phm00001   0320                    3/24/2020   4/23/2020   20‐Mar     2,400.00           0          0   0
PITNEY BOWES GLOBAL FINANCIAL SERV                PIT1082    3311000727              3/31/2020   4/30/2020   20‐Mar        890.4           0          0   0
PointClickCare Technologies Inc                   PCC00001   INV‐1755321              2/1/2020    3/2/2020   20‐Feb            0    6,146.64          0   0
PointClickCare Technologies Inc                   PCC00001   INV‐1772553              3/1/2020   3/31/2020   20‐Mar     6,146.64           0          0   0
PointClickCare Technologies Inc                   PCC00001   CM‐46057                3/27/2020   4/26/2020   20‐Mar         ‐300           0          0   0
Po er Anderson & Corroon LLP                      PA&C0001   Ch.11 Monthly Pmt#5     2/21/2020   3/22/2020    20‐Jan           0   10,783.92          0   0
Po er Anderson & Corroon LLP                      PA&C0001   Ch.11 Monthly Pmt#6     3/20/2020   4/19/2020   20‐Feb     2,663.60           0          0   0
Po er Anderson & Corroon LLP                      PA&C0001   Ch.11 Pmt#6 Adj         3/20/2020   4/19/2020   20‐Mar        532.9           0          0   0
Precision Dynamics Corpora on                     pdc0001    4805219                 2/28/2020   3/29/2020   20‐Feb            0      413.09          0   0
Prominent Medical Staﬃng                          PMS00001   1200000063              2/12/2020   3/13/2020   20‐Feb            0    3,055.00          0   0
Prominent Medical Staﬃng                          PMS00001   1200000085              2/26/2020   3/27/2020   20‐Feb            0    2,426.88          0   0
Prominent Medical Staﬃng                          PMS00001   1200000093               3/4/2020    4/3/2020   20‐Mar     2,186.25           0          0   0
Prominent Medical Staﬃng                          PMS00001   1200000103              3/11/2020   4/10/2020   20‐Mar     1,645.00           0          0   0
Prominent Medical Staﬃng                          PMS00001   1200000116              3/18/2020   4/17/2020   20‐Mar     2,214.00           0          0   0
Prominent Medical Staﬃng                          PMS00001   1200000125              3/25/2020   4/24/2020   20‐Mar     2,382.75           0          0   0
Prompt Care Respiratory                           Pro20001   7477981                 1/24/2020   2/23/2020    20‐Jan           0           0        650   0
Prompt Care Respiratory                           Pro20001   7740071                 2/15/2020   3/16/2020   20‐Feb            0         650          0   0
Prompt Care Respiratory                           Pro20001   7870864                 3/15/2020   4/14/2020   20‐Mar          650           0          0   0
Reed's Lock & Access Control Systems,Inc          ree0001    200464                   3/6/2020   3/21/2020   20‐Mar          125           0          0   0
Ryniker Consultants LLC                           Ryn00001   Ch.11 Monthly Pmt#3     1/22/2020   2/21/2020   19‐Dec            0           0   2,674.00   0
Ryniker Consultants LLC                           Ryn00001   Ch.11 Monthly Pmt#4     3/16/2020   4/15/2020   20‐Mar     2,960.00           0          0   0
Ryniker Consultants LLC                           Ryn00001   Ch.11 Monthly Pmt#5     3/16/2020   4/15/2020   20‐Mar        883.1           0          0   0
Ryniker Consultants LLC                           Ryn00001   Ch.11 Monthly Pmt#6     3/20/2020   4/19/2020   20‐Feb          600           0          0   0
SHRED‐IT USA LLC                                  SHR0003    8129343986              2/29/2020   3/30/2020   20‐Feb            0       60.23          0   0
SIMPLELTC, INC.                                   SIM0007    217797                   3/8/2020    4/1/2020   20‐Mar           75           0          0   0
SLT SEWER FUND                                    SOU0009    10162Mar2020            3/10/2020    4/9/2020   20‐Mar     3,512.34           0          0   0
Spectrio, LLC                                     ONH0001    1026177                  3/1/2020   3/31/2020   20‐Mar        39.55           0          0   0
STATE INDUSTRIAL PRODUCTS                         STA0021    901395807               2/27/2020   3/28/2020   20‐Mar            0      256.14          0   0
S tch & Cra                                       s 00001    358355                  2/14/2020   3/15/2020   20‐Feb            0       464.9          0   0
Stre o                                            str00001   3312                    1/31/2020    3/1/2020    20‐Jan           0    5,120.32          0   0
Stre o                                            str00001   3348                    2/29/2020   3/30/2020   20‐Feb            0    2,617.62          0   0
Stre o                                            str00001   3416                    3/31/2020   4/30/2020   20‐Mar     3,480.61           0          0   0
Symtech Solu ons                                  Sym00001   Quote 336               3/26/2020   4/25/2020   20‐Mar       373.55           0          0   0
                                           Case 19-11736-CSS     Doc 325      Filed 05/29/20     Page 23 of 24


Think Research Corpora on                         Thi00001   SD01279                  3/9/2020    3/9/2020   20‐Mar      3,000.00          0         0          0
Thyssenkrupp Elevator Corpora on                  Thy00001   3005100471               3/1/2020    3/1/2020   20‐Mar      4,622.96          0         0          0
Thyssenkrupp Elevator Corpora on                  Thy00001   6000435137              3/31/2020   3/31/2020   20‐Mar      4,640.68          0         0          0
TridentUSA Mobile Infusion Services, LLC          Tri00009   MIS20440                1/29/2020   2/28/2020    20‐Jan            0          0 1,320.00           0
TridentUSA Mobile Infusion Services, LLC          Tri00009   MIS23046                2/26/2020   3/27/2020   20‐Feb             0        935         0          0
UGI ENERGY SERVICES LLC                           UGI0002    G4512149                 3/3/2020   3/18/2020   20‐Mar      3,236.64          0         0          0
UGI ENERGY SERVICES LLC                           UGI0002    G4541706                3/31/2020   4/15/2020   20‐Mar      2,310.05          0         0          0
UGI UTILITIES INC                                 UGI0001    421002480414Mar20       3/18/2020    4/2/2020   20‐Mar           706          0         0          0
UGI UTILITIES INC                                 UGI0001    421002509071Mar20       3/24/2020    4/8/2020   20‐Mar      3,023.78          0         0          0
United States Trustee Payment Center              UST00002   Statement 1/31/20       1/31/2020    3/1/2020    20‐Jan            0 21,141.00          0          0
United States Trustee Payment Center              UST00002   February 2020 Adj       2/29/2020   3/30/2020   20‐Feb             0   3,044.00         0          0
United States Trustee Payment Center              UST00002   Statement 2/29/2020     2/29/2020   3/30/2020   20‐Feb             0 21,270.00          0          0
United States Trustee Payment Center              UST00002   Statement March         3/31/2020   4/30/2020   20‐Mar     22,300.00          0         0          0
US Electrical Services, Inc                       Yale0001   S115221075.001          3/10/2020   3/25/2020   20‐Mar        121.55          0         0          0
US Electrical Services, Inc                       Yale0001   116753                  3/26/2020   4/10/2020   20‐Mar        121.48          0         0          0
Waste Industries                                  Was00007   0043293554              2/29/2020   3/30/2020   20‐Feb             0      471.1         0          0
Waste Industries                                  Was00007   0043336712              2/29/2020   2/29/2020   20‐Feb             0   1,037.82         0          0
Waste Industries                                  Was00007   0043590211               3/9/2020    3/9/2020   20‐Mar        747.28          0         0          0
Waste Industries                                  Was00007   43629286                3/16/2020   3/16/2020   20‐Mar        718.04          0         0          0
Waste Industries                                  Was00007   43726738                3/23/2020   3/23/2020   20‐Mar        747.28          0         0          0
Waste Industries                                  Was00007   43731225                3/31/2020   4/30/2020   20‐Mar      1,041.26          0         0          0
Waste Industries                                  Was00007   43885736                3/31/2020   3/31/2020   20‐Mar         471.1          0         0          0
WellSpan Good Samaritan Hospital                  GOO0004    45895040                1/31/2020    3/1/2020    20‐Jan            0   3,072.20         0          0
WellSpan Good Samaritan Hospital                  GOO0004    IN785                   2/19/2020   3/20/2020   20‐Feb             0        805         0          0
WellSpan Good Samaritan Hospital                  GOO0004    46524037                2/29/2020   3/30/2020   20‐Feb             0   2,312.10         0          0
WellSpan Good Samaritan Hospital                  GOO0004    IN816                   3/16/2020   4/15/2020   20‐Mar           420          0         0          0
WellSpan Good Samaritan Hospital                  GOO0004    47108754                3/31/2020   4/30/2020   20‐Mar      1,810.64          0         0          0
WellSpan Philhaven                                PHI0002    IN1818                  2/17/2020   3/18/2020   20‐Feb             0   1,600.00         0          0
WellSpan Philhaven                                PHI0002    IN1868                  3/12/2020   4/11/2020   20‐Mar      1,600.00          0         0          0
WINDSTREAM                                        WIN0006    011486555Feb2020        2/27/2020   3/18/2020   20‐Feb             0     836.73         0          0
WINDSTREAM                                        WIN0006    011486555Mar2020        3/27/2020   4/16/2020   20‐Mar        830.07          0         0          0
Total by Aging Date                                                                                                    280,134.98 217,930.38 17,720.87          0

Total AP                                                                                                                                                 ########
                     Case 19-11736-CSS                 Doc 325         Filed 05/29/20      Page 24 of 24



       Cedar Haven Acquisition, LLC
In re______________________________
                Debtor


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                    Amount
Total Accounts Receivable at the beginning of the reporting period                                          3,543,130
+ Amounts billed during the period                                                                          2,189,925
- Amounts collected during the period                                                                      (1,893,135)
Total Accounts Receivable at the end of the reporting period                                                3,839,920

Accounts Receivable Aging                                                                             Amount
0 - 30 days old                                                                                            1,830,646
31 - 60 days old                                                                                             464,823
61 - 90 days old                                                                                             271,978
91+ days old                                                                                               1,272,473,
Total Accounts Receivable                                                                                  3,839,920
Amount considered uncollectible (Bad Debt)                                                                  (398,770)
Accounts Receivable (Net)                                                                                      3,441,150

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes          No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                               FORM MOR-5
                                                                                                                    (04/07)
